Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
• Robert Dewayne Milligan appeals the district court’s order denying Milligan’s 18 U.S.C. § 3582(c)(2) (2012) motion for reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Milligan, No. 4:12-cr-00669-RHB-6 (D.S.C. May 8, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.